Beck, J.,
dissenting. It being made to appear from the evidence in this case that when the appearance docket was called, and the case was sounded, no answer having been filed, it was announced in open court that the case was in default, I am of the opinion that the marking of the letter D in the proper place on the docket, in view of the fact that thus marking the letter D to indicate that a case was in default had been the uniform practice in the court for five or six years, rendered the case actually in default; and that being true, the judgment of the court below was authorized by the evidence and should not now be disturbed.